 



Exhibit 10.56

[Beacon Bank Letterhead]

July 1, 2004

Mr. Mack Traynor, President & CEO
HEI, Inc.
1495 Steiger Lake Lane
Victoria, MN 55386

Dear Mack:

     Thank you for the on-going opportunity to provide a revolving credit
facility for HEI, Inc. This letter serves to confirm the continuing availability
of the credit facility provided to HEI, Inc. by Beacon Bank pursuant to the
Accounts Receivable Agreement dated May 29, 2003, on the following terms and
conditions:

      Maximum Client Account Limit:   $3,000,000  
Discount:
  Immediate discount of .50% and a daily discount
of 1/25 of 1%  
Part Payment:
  80% of invoice amount, subject to the completion
of appropriate verification due diligence  
Terms of Contract:
  January 1, 2005  
Account Relationship:
  That the primary deposit relationship for HEI, Inc.
be maintained with Beacon Bank while this credit
facility is in place  
Credit Guarantee:
  90-day recourse  
Collateral:
  First security interest in all accounts, inventory,
and general intangibles  
Guaranty:
  Validity guaranty are required from:

       • Mack Traynor, President & CEO

       • Doug Nesbit, Chief Financial Officer

 



--------------------------------------------------------------------------------



 



July 1, 2004
HEI, Inc. Commitment Letter
Page 2 of 2

     It has been our pleasure working with you and your staff during the last
year. We congratulate your accomplishments this year, and look forward to future
successes for HEI.

     As you know, we will also continue to provide HEI, Inc. accounts receivable
credit and collection services, including the management of outstanding accounts
receivable balances, assistance in the development of underwriting policies,
credit approval procedures, and a full complement of accounts receivable and
cash receipts reporting.

     All terms and conditions are covered in the Accounts Receivable Agreement.
Please let me know if you have any questions, or if I can be of any further
assistance. As always, we appreciate your business!

            Sincerely,
      /s/ Dave L. Peterka       Dave L. Peterka      Executive Vice President   
 

 